Case 2:19-cv-06358-MWF-GJS Document 17 Filed 09/17/20 Page 1 of 1 Page ID #:1588


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     JOHN TAYANITA NORRIS,                   Case No. 2:19-cv-06358-MWF (GJS)
 12                  Petitioner
 13            v.                                JUDGMENT
 14     RALPH DIAZ, Secretary,
 15                  Respondent.
 16
 17
 18          Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19    United States Magistrate Judge,
 20
 21          IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23    DATE: September 17, 2020
 24                                        __________________________________
                                           MICHAEL W. FITZGERALD
 25                                        UNITED STATES DISTRICT JUDGE
 26
 27
 28
